DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/08/2022 and 04/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Preliminary Amendment
The preliminary amendment filed on 09/16/2021 have been received.  Claims 1-20 have been canceled, new claims 21-40 have been added.  Accordingly, claims 21-40 are considered on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2010/0097488).

Regarding claim 21, Suzuki teaches a portable communication device comprising: 
a camera (100 in Figs. 1 & 10, par. [0049]-[0050]); 
a touchscreen display (120 in Fig. 1, par. [0087]); and 
a processor (122) operatively connected with the camera and the touchscreen display, the processor configured to: display, via the touchscreen display, a first live preview image corresponding to a first shooting mode (i.e., video mode) in a first size (note Fig. 6 that corresponds to mode No. 3 in Fig. 2, wherein “a first size” corresponds to aspect ratio 16:9); while the first live preview image is displayed in the first size, receive, via the touchscreen display, a user input corresponding to a second shooting mode (i.e., still mode) different from the first shooting mode (Figs. 2, 3 and 6, par. [0116], [0017], [0127]-[0129]. It should be noted that live preview image is inherently displayed during previewing or recording in all modes for the user to frame the subject within field of view as mentioned in par. [0058]); 
in response to the user input, capture at least one still image corresponding to the first live preview image via the camera; display, via the touchscreen display, an indication image (guide frame 132) indicative of a change from the first shooting mode to the second shooting mode, the displaying of the indication image including: generating the indication image based on the at least one still image; and changing a size of the indication image from the first size (see Figs. 2, 3 and 6; par. [0116]-[0117], [0127]-[0129]).

Regarding claim 22, as disclosed by Suzuki, the first shooting mode is video shooting mode and the second shooting mode is a photo shooting mode (Figs. 1 & 15 (b); par. [0038], [0050], [0054]. It is also noted that the image size is interchangeable between video mode and still mode.  In this case, the Examiner considers 16:9 for video and 4:3 for still image to be consistent with Applicant’s claimed invention). 

Regarding claim 23, it is clearly seen in Suzuki in Figs. 1 & 15 as discussed above, the first size corresponds to a first view angle (16:9 or wide angle) of the first shooting mode, and the second size corresponds to a second view angle (4:3) of the second shooting mode. 

Regarding claim 24, Suzuki further teaches that the processor is configured to perform the changing by filling a shadow in a specified area corresponding to a difference between the first size and the second size (see Fig. 16 for filling a shadow (black) to indicate a size difference). 

Regarding claim 25, as shown in Figs. 3, 6, 10 and par. [0052], [0058], [0116], [0144], the first live preview image is obtained from the camera in the first shooting mode (i.e., video mode) in real time, and the second live preview image is obtained from the camera in the 

Regarding claim 26, it is also seen in Suzuki that the first shooting mode is one of a photo shooting mode or a video shooting mode, and the second shooting mode is another of the photo shooting mode or the video shooting mode (see Fig. 15, par. [0050], [0054]).

Regarding claim 27, Suzuki further teaches that the second size is smaller than the first size (note the case of Fig. 6 corresponding frame mode No. 3 shown in Fig. 2 in which the second size of is 4:3 limited within the first size 16:9, hence the second size is smaller than the first size).  

Regarding claim 28, as taught by Suzuki in Figs. 2 and 3-7, the processor is configured to change the size of the indication image from the first size with a first ratio (16:9) to a second size with a second ratio (4:3). 

Regarding claim 29, refer to the analysis in claim 28.

Regarding claim 30, the subject matter of this claim is also met by the discussions in claims 21, 26 and 27 above. It is further noted that a second live preview image corresponding to the photo shooting mode is displayed via the display in the second size instead of the indication image as shown in Fig. 12 (no guide frame is displayed).


Regarding claim 32, as shown in Figs. 14 and 15, the processor is configured to reduce a size of the indication image into the second size before the indication image is displayed (the size of the indication image can be reduced to a different size including the second size to fit within the display screen before displaying it). 

Regarding claim 33, the subject matter of this claim is also met by the discussions in claims 21, 26 and 27 above.  Suzuki also discloses that the camera is also a portable communication device (par. [0089]).  It further seen in Suzuki that after the photo shooting mode is activated by the user input, a second live preview image is displayed corresponding to the photo shooting mode in the second size (see Figs. 2, 3, 6, 16 and par. [0058]).

Regarding claim 34, see discussions in claims 22 and 23 for similar limitations. 

Regarding claims 35-37, 39 and 40, these claims are also met by the discussions in claims 24, 25, 31, 28 and 29, respectively. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 


/NHAN T TRAN/Primary Examiner, Art Unit 2697